Appeal from an order of the Family Court of Schoharie County (Bartlett III, J.), entered June 7, 2001, which granted petitioner’s application, *628in a proceeding pursuant to Family Court Act article 7, to revoke respondent’s probation.
Respondent was placed on probation after having been adjudicated a person in need of supervision. Thereafter, petitioner charged her with several violations of the terms and conditions of probation. Family Court accepted admissions from respondent that she had, in fact, violated several of the terms of probation. Family Court, however, did not advise petitioner, as required by Family Court Act § 741 (a), that she had the right to remain silent. Such failure is reversible error and compels us to vacate the order of disposition (see, Matter of Shaun U., 288 AD2d 708, 709). As a result, we need not consider the balance of respondent’s arguments.
Mercure, J.P., Crew III, Spain and Rose, JJ., concur. Ordered that the order is reversed, on the law, without costs, and matter remitted to the Family Court of Schoharie County for further proceedings not inconsistent with this Court’s decision.